Name: Commission Regulation (EEC) No 3040/91 of 15 October 1991 amending Regulation (EEC) No 2436/91 opening an invitation to tender for the sale of baled tobacco held by the German, Greek and Italian intervention agencies
 Type: Regulation
 Subject Matter: Europe;  trade policy;  trade
 Date Published: nan

 No L 288/ 18 18 . 10. 91Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3040/91 of 15 October 1991 amending Regulation (EEC) No 2436/91 opening an invitation to tender for the sale of baled tobacco held by the German, Greek and Italian intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1737/91 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 5 (3) thereof, Whereas Article 5 ( 1 ) of Commission Regulation (EEC) No 3389/73 (*), as last amended by Regulation (EEC) No 395/90 (% fixes the security applicable in the framework of the invitation to tender pursuant to Commission Regu ­ lation (EEC) No 2436/91 f) at ECU 0,339 per kilogram of baled tobacco ; whereas account should be taken of the trend on the market and in export refunds since then ; HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 6 of Regulation (EEC) No 2436/91 : 'Notwithstanding the first sentence of Article 5 ( 1 ) of Regulation (EEC) No 3389/73, the security shall be ECU 0,7 per kilogram of baled tobacco.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from the second sale. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28. 4. 1970, p . 1 . (2) OJ No L 163, 26. 6. 1991 , p. 11 . O OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 345, 15 . 12. 1973, p . 47. ( «) OJ No L 42, 16. 2. 1990, p. 46. O OJ No L 222, 10 . 8 . 1991 , p. 23 .